ORFINGER, Judge.
The judgment of conviction for possession of contraband drugs is affirmed on the authority of Oishi v. State, 400 So.2d 480 (Fla. 5th DCA 1981). Here, the appellant’s carry-on bag was opaque and could not be visualized through the x-ray machine at the airport boarding gate, so the security guard opened it to check its contents. The discovery of the drugs was not the product of an illegal search and thus the trial court was correct in denying the motion to suppress.
AFFIRMED.
EVANS, VERNON W., Jr., Associate Judge, concurs.
DAUKSCH, C. J., concurs specially with opinion.